t c memo united_states tax_court association for honest attorneys petitioner v commissioner of internal revenue respondent docket no 14562-15x filed date joan farr an officer for petitioner patrick a greenleaf for respondent memorandum opinion chiechi judge respondent determined that effective as of date petitioner no longer operated in accordance with sec_501 conse- quently respondent further determined to revoke effective as of date 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner’s status as an organization exempt from federal_income_tax tax under sec_501 after having exhausted its administrative remedies peti- tioner challenged those determinations by timely seeking a declaratory_judgment pursuant to sec_7428 in accordance with rule b respondent filed the administrative record underlying respondent’s determinations which was not paginated and an identical first amended administrative record underlying those determinations amended administrative record which was paginated thereafter at the request of petitioner to which respondent did not object we conducted a trial for purposes of this proceeding the facts and the representations in the administrative record and the amended administrative record are accepted as true see rule b and are incorporated herein we must decide whether to sustain respondent’s determinations to revoke effective as of date petitioner’s tax-exempt status under sec_501 because effective as of that date it no longer operated in accordance with sec_501 we hold that we will sustain those determinations 2joan farr f k a joan heffington ms farr was the only witness at the trial in this case we found no facts on the basis of the record ie her testimony established at the trial in this case background at the time it filed the petition petitioner’s principal_place_of_business was in kansas at the residence of ms farr on date ms farr had organized petitioner as a nonprofit corpora- tion under the laws of the state of kansas the purposes for which petitioner was organized as set forth in its articles of incorporation were discouraging civil litigation increasing public awareness of the legal system and seeking ‘justice for all’ the bylaws of petitioner provided that it was to be managed by a board_of directors board consisting of three members one of whom was to serve for a 10-year term simultaneously as both its chief_executive_officer ceo and the president of its board ceo board president ms farr served as the initial ceo board president of petitioner and continued to serve in that role at all rele- vant times thereafter the bylaws of petitioner also provided that the ceo board president was as part of the responsibilities of that position to present an annual report to the board_of directors following the fiscal_year sign all checks and be a trustee of the properties of the association and shall assume and or appoint as neces- sary the secretarial treasury accounting and other duties and or responsibili- ties necessary to attain the goals of the association the bylaws of petitioner further provided the ceo board president and or appointed accountant treasurer shall receive all revenue of the association and shall maintain a complete and accurate account of all funds received and disbursed he she shall deposit and disburse all such funds the ceo board presi- dent treasurer shall present an annual report to the board immediately after the close of the fiscal_year listing all receipts and disbursements by budget categories on date petitioner submitted to the internal_revenue_service form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code form or application_for tax exemption in the application_for tax exemption petitioner represented inter alia that it would conduct five activities the first two consisted of mass mailings of postcards and brochures or send ing e-mails in order to create public awareness seek dona- tions to discourage litigation improve our legal system keep attorneys honest save people money reduce their stress and seek ‘justice for all’ petitioner represented in its application_for tax exemption that it would spend in the aggre- gate percent of its time on those two activities in form_1023 petitioner further represented that it would spend percent of its time in order to sell a book called ten secrets you must know before hiring a lawyer to convince people to work out their issues instead of fil ing lawsuits educate public ms farr was the author of ten secrets you must know before hiring a lawyer in its application_for tax exemption petitioner also represented that it would spend percent of its time in order to monitor a h a website to assist people having attorney difficulties sell book answer questions discourage litigation and acquire atty members in form_1023 petitioner further represented that the fifth activity in which it would engage would be the preparation of legal documents in anticipation of taking current case before the u s supreme court for public awareness in seeking ‘justice for all’ and that it would spend less than percent of its time on that activity on date respondent sent a letter to petitioner date determination_letter in which respondent made the following determina- tions effective as of date based on information you supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 respondent emphasized in the date determination_letter that respondent’s determination is based on evidence that your funds are dedicated to the purposes listed in sec_501 of the code to assure your continued exemption you should keep records to show that funds are spent only for those purposes if you distribute funds to other organi- zations your records should show whether they are exempt under sec_501 in cases where the recipient organization is not exempt under sec_501 you must have evidence that the funds will remain dedicated to the required purposes and that the recipient will use the funds for those purposes if you distribute funds to individuals you should keep case histories showing the recipients’ names addresses purposes of awards manner of selection and relationship if any to members officers trustees or donors of funds to you so that you can substanti- ate upon request by the internal_revenue_service any and all dis- tributions you made to individuals revenue_ruling c b page respondent also informed petitioner in the date determina- tion letter inter alia that petitioner is not required to file form_990 return of organization exempt from income_tax if your petitioner’s gross_receipts each year are normally dollar_figure or less by letter dated date and sent to joan heffington ie ms farr respondent confirmed that respondent had decided to examine petitioner’s opera- tion and activities with respect to as a result of respondent’s examination for that year respondent decided to expand respondent’s examination of peti- tioner’s operation and activities to include and and so notified petitioner in form_4564 information_document_request dated date during and ms farr used certain of petitioner’s funds when she engaged primarily in three activities on behalf of petitioner and or on her own behalf she provided assistance to individuals with respect to legal matters produced a quarterly newsletter and maintained a website in petition- er’s name and paid certain of her personal expenses including paying ex- penses for the exhumation and dna testing of the remains of jack farr her father during and petitioner maintained a checking account at verus bank in derby kansas petitioner’s checking account during those years ms farr had exclusive signature_authority for that checking account during and ms farr used petitioner’s checking account to make certain purchases from certain third parties and certain cash withdrawals totaling dollar_figure dollar_figure and dollar_figure respectively collectively pay- ments and withdrawals in question specifically ms farr used petitioner’s checking account in and to make certain purchases from certain department stores and grocery stores such as dillard’s walmart kwik shop kohl’s walgreens and dillons in addition ms farr used petitioner’s checking account in and to make automobile-related purchases from certain vendors such as quiktrip a a auto salvage derby quick lube k-15 auto salvage and meineke ms farr also used petitioner’s checking account in and to make certain home-related and real-estate- related purchases from certain stores such as slumberland westar energy lowes t s tree service gene’s stump grinding service dutch’s echostar dish allstate roberts overdoors inc lusco brick stone my construction and star lumber supply in addition ms farr used petitioner’s checking account in and to make certain payments with respect to a usaa credit card ms farr also used petitioner’s checking account in to make a dollar_figure payment to an animal clinic and a dollar_figure payment to st john’s military school for tuition for her son and another dollar_figure payment to that school in addition ms farr used petitioner’s checking account in to pay dollar_figure for the exhumation and dna testing of ms farr’s father’s remains petitioner did not pay ms farr a salary during any of the year sec_2010 through in an action that the state of kansas commenced in against ms farr for the unlawful practice of law discussed below ms farr claimed that she was a volunteer for petitioner petitioner did not issue to ms farr form_w-2 wage and tax statement or any type of form_1099 for any of those years during respondent’s examination of petitioner’s operation and activities with respect to and respondent’s revenue_agent responsible for that examination agent asked ms farr for documentation establishing the nature and or the purpose of each of the payments and withdrawals in question that she had made during those years with funds from petitioner’s checking account and that the agent found to be questionable transactions for petitioner an organization that respondent had determined to be exempt from tax under sec_501 because it was an organization described in sec_501 ms farr did not provide any such documentation to the agent instead ms farr informed the agent that the payments and withdrawals in question constituted repayments of one or more loans that she had made to peti- tioner the agent asked ms farr to provide him with documentation establishing the loans that she claimed she had made to petitioner ms farr did not give the agent any such documentation but instead reconstructed for the years through the loans that she claimed she had made to petitioner and the hours that she claimed she had worked for petitioner thereafter ms farr gave the agent a list of those reconstructed claimed loans and a list of those recon- structed claimed hours during the period through petitioner did not execute any promissory notes payable to ms farr and did not make any payments of interest to her on date the state of kansas commenced an action in the eighteenth judicial district_court sedgwick county kansas sedgwick county district_court against ms farr for the unauthorized practice of law and for violations of the kansas consumer protection act kansas action against ms farr at a proceeding on date that the sedgwick county district_court held that court issued its findings and rulings with respect to the kansas action against ms farr including in pertinent part the following one of the issues that has been argued is who is the defendant and when i say who is the defendant mrs heffington ms farr versus the association petitioner the state never raised the issue of alter ego in this case and the association has not been named as a party in this case so any relief that i order is solely against mrs heffington mrs heffington has raised the distinction between the associa- tion doing the work and mrs heffington doing the work she’s testified that and repeatedly attempted to elicit testimony that aha was doing the work and not mrs heffington now the only evidence in that regard or any of the remedies that i’m considering concerns mrs heffington’s actions that is all the court is going to consider now in this case i’ve heard the evidence and i’ve heard the testimony of several witnesses both for the state and for mrs heffington i went back and i’ve looked at the sic all documents that have been admitted and just listening to what mrs heffington has said and or the testimony that’s come through some of her wit- nesses there has been seventy thousand dollars in contributions for services in assisting people in legal matters there have been at least four clients she’s dodged in my opinion a significant bullet by not pro- ducing the documents that were ordered produced because it’s very real very conceivable that the number of clients or people she has consulted whether or not they made payments could be higher more than one party entered into the contingency contract i note even mrs heffington slipped one time and called it a legal agreement and since mrs heffington has known that the attorney_general was reviewing her activity she concedes that she drafted pleadings and court papers she drafted demand letters she negotiated on behalf of the clients she mediated and the court notes it was to the detriment to mr frank her actions in this court’s experience were detrimental to mr frank she also participated in preparing settlement proposals and the court notes she stated she gave personal opinion based upon research that she obtained at the law library under any definition under any burden_of_proof at law it’s clear that mrs heffington was practicing law and that there’s been no proof that she has as sic license to practice law under the state of kansas merely saying you are not a lawyer and that you do not give legal advice does not negate giving legal advice in the fashion a lawyer would merely saying you are not a lawyer and do not give legal advice does not negate preparing legal papers for someone as giving legal advice so in addition the court finds for purposes of this hearing that sigg keck frank and brunch were consumers the state has proven were given assistance by mrs heffington illegally without a license this is not family and friends sitting round griping about litigation it’s conceivable and i’m assuming everybody has had a family_member who has been involved in litigation has complained about their lawyers or you know one family_member says you really ought to do this or another family_member says that that’s not what we’re talking about in this instance arguably that’s prohibitive conduct that’s not what this is these are third-parties these were third-parties who were brought into contact with mrs heffington through solicitation and other similar commercial means on date the sedgwick county district_court entered a default judgment and an injunction against ms farr date injunction for the unauthorized practice of law and for committing deceptive practices in violation of the kansas consumer protection act j sigg m sigg e keck and t frank were shown as members of petitioner in a list of members during that ms farr maintained on behalf of petitioner ms farr was evidently undeterred by the date injunction of the sedgwick county district_court prohibiting her from advising or assisting others in legal matters in date john sigg mr sigg entered into an agreement with petitioner to accept dollar_figure as a purported donation from him in exchange for reviewing the files of his attorney s past and present and to assist him in filing a ‘writ of mandamus’ with the supreme court of the united_states supreme court concerning mr sigg’s divorce and certain other civil matters and preparing possible contact letter to sue lawyers judge state of ks mr sigg wired dollar_figure to petitioner’s checking account on date petitioner had a prior history of accepting purported donations from mr sigg and certain other individuals in exchange for services performed by ms farr on date mr sigg filed purportedly pro_se with the supreme court a document titled petition for extraordinary writ mr sigg’s petition the question presented for supreme court review as set forth in mr sigg’s petition was whether mr sigg was deprived of due process of law in his divorce under the 5th amendment to the united_states constitution due to his attorneys and the court engaging in abuse_of_discretion fraud on the court and outrageous government conduct for over years to deplete him and his son mitch of their assets mr sigg’s petition also stated in pertinent part more frustrated than ever john again sought help from the association for honest attorneys a h a on date he told them that back in attorneys sevart and mills had persuad- ed john and mitch they could handle all of their legal matters up to the u s supreme court for dollar_figure million that sevart had been paid almost all of this money and that another dollar_figure million had been ille- gally taken from their assets on a supercedeas bond on date he told the a h a that the trial_court stated that the dollar_figure million judgment against mitch was now up to dollar_figure million because interest was being added on date mitch sent a letter intending to sue the lawyers court and others in a federal suit alleging theft of his assets and the a h a helped john prepare this petition for an extraordinary writ ms farr continued in to provide in petitioner’s name unauthorized legal assistance to certain individuals including herself with respect to inter alia her challenges to the date injunction and the fines imposed by the sedgwick county district_court against her for practicing law without a license her arrest for hosting an underage drinking party and a lawsuit filed against a local school district regarding her son petitioner ceased sending newsletters via mail in date during and petitioner maintained a website at www assocforhonest- attys com information links on petitioner’s website included topics such as a h a news update lawyers to avoid consider how to file a federal suit and book order membership petitioner’s news update for date included information that petitioner helped mr sigg file a writ of mandamus with the united_states supreme court and information regarding the attempted exhumation of the remains of jack farr and the results of that attempted exhumation a summary of petitioner’s board meetings in board meeting summary indicated that at the board meeting on date the board discussed petitioner’s news update for date which indicated that ms farr was falsely put in jail on for ‘hosting an underage drinking party’ when her 16-yr old son had a party for spring break the board meeting summary further indicated that at the board meeting on date the board discussed how govt officials continue to try and thwart the medal of honor award for ceo’s ms farr’s father ms farr filed an appeal with the court_of_appeals for the state of kansas kansas court_of_appeals with respect to the rulings and findings of the sedgwick county district_court in the kansas action against ms farr for the unauthorized practice of law and the violation of certain kansas consumer protection laws the kansas court_of_appeals issued an opinion on date in which it inter alia sustained the date injunction in doing so the kansas court_of_appeals stated inter alia heffington admitted that aha helped prepare letters and documents including petitions on behalf of donors to the corporation heffing- ton also admitted that she had gone to court with donors but only to offer personal advice guidance and emotional support k s a states that a volunteer for a nonprofit cor- poration may be immune from liability under certain circumstances but in order to be a volunteer one must not directly or indirectly receive compensation_for his or her services here the sedgwick county district_court found that heffington accepted payment from consumers in connection with legal services and that t his payment was made in the form of a donation to heffington’s organization in exchange for the services provided to consumers on date respondent timely mailed a final adverse determi- nation letter to petitioner adverse determination_letter in that letter respondent revoked effective as of date petitioner’s tax-exempt status under sec_501 because it no longer operated in accordance with sec_501 in the adverse determination_letter respondent explained the basis for respon- dent’s revocation of petitioner’s tax-exempt status under sec_501 in perti- nent part as follows you have failed to demonstrate that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders and individuals as required by sec_501 of the code in addition your activities more than insub- stantially further non-exempt purposes and you operate primarily for the benefit of private rather than public interests during and petitioner did not through ms farr or any- one else engage primarily in the activities described in its articles of incorporation and its bylaws during and the net_earnings of petitioner inured to the benefit of ms farr its ceo board president petitioner operated primarily for the benefit of private rather than public interests and more than an insubstan- tial part of petitioner’s activities furthered nonexempt private purposes discussion petitioner has the burden of establishing that the determinations in the adverse determination_letter are erroneous see rule a 141_tc_151 before addressing whether petitioner has carried that burden we shall set forth the legal principles that control whether to sustain respondent’s determinations in the adverse determina- tion letter sec_501 exempts from tax organizations described in inter alia sec_501 as pertinent here organizations described in sec_501 include corporations organized and operated exclusively for charitable or educational_purposes or for the prevention of cruelty to children no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h an organization is organized exclusively for one or more purposes specified in sec_501 only if its articles of organization articles limit the pur- pose of such organization to one or more purposes specified in that section and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in further- ance of one or more of those purposes see sec_1_501_c_3_-1 income_tax regs an organization will be treated as operated exclusively for one or more purposes specified in sec_501 only if it engages primarily in activities that accomplish one or more of those purposes an organization will not be regarded as operated exclusively for one or more purposes specified in sec_501 if more than an insubstantial part of its activities is not in furtherance of one or more of those purposes see sec_1_501_c_3_-1 income_tax regs as pertinent here an organization generally may be exempt from tax as an organization described in sec_501 if it is organized and operated exclu- sively for charitable4 or educational_purposes see sec_1 c - d i 4the term charitable in sec_501 is used in its generally accepted continued income_tax regs an organization is not organized or operated exclusively for charitable or educational_purposes unless it serves the public rather than a private interest in other words in order to be organized and operated exclusively for charitable or educational_purposes specified in sec_501 an organiza- tion must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or the creator’s family or persons controlled directly or indirectly by such private interests see sec_1_501_c_3_-1 income_tax regs the term educational in sec_501 relates to the instruction or training of the individual for the purpose of improving or developing the individ- ual’s capabilities or the instruction of the public on subjects useful to the individ- ual and beneficial to the community see sec_1_501_c_3_-1 income_tax regs an organization may be educational even though it advocates a particular position or viewpoint so long as it presents sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent continued legal sense therefore that term is not to be construed as limited by the separate enumeration in that section of other purposes that may fall within the broad outlines of charity as developed by judicial decisions see sec_1 c - d income_tax regs as pertinent here the term charitable in sec_501 includes the advancement of education opinion or conclusion id however an organization is not educational if its principal function is the mere presentation of unsupported opinion see id an organization may meet the requirements of sec_501 only if it serves the public rather than a private interest see sec_1_501_c_3_-1 income_tax regs the presence of a single substantial purpose that is not de- scribed in sec_501 precludes exemption from tax under sec_501 regardless of the number or the importance of the purposes that are present and that are described in sec_501 see 326_us_279 79_tc_793 the determination of an organization’s purposes and the purposes the organization’s activities support are questions of fact see pulpit 70_tc_594 in reviewing the administrative record in proceedings under sec_7428 the court may draw factual inferences from the entire administrative record see 82_tc_18 in order to determine whether the purposes of an organization are described in sec_501 it is necessary to examine the actual purposes that the organization’s activities are intended to accomplish and not only the nature of the activities of the organization or its statement of purpose see 950_f2d_365 7th cir aff’g tcmemo_1990_484 am campaign acad v commissioner 92_tc_1053 if an organization is engaged in a single activity directed at achieving various purposes some of which are described in sec_501 and some of which are not described in that section the organization will fail the operational_test where the purpose not described in that section is more than insubstantial see 113_tc_47 aff’d 242_f3d_904 9th cir in determining whether an organization complies with the operational_test of sec_501 it is necessary to look beyond the organization’s articles in order to ascertain the actual objects motivating the organization and the subse- quent conduct of the organization see 585_f2d_1219 4th cir quoting 144_fsupp_74 d n j see also 71_tc_661 we shall now consider whether petitioner has carried its burden of estab- lishing that the determinations in the adverse determination_letter are erroneous we summarized in the background section of this memorandum opinion certain salient facts in the record before us virtually all of which consists of the administrative record and the amended administrative record on that record we found that during and petitioner did not through ms farr or anyone else engage primarily in the activities described in its articles of incorpo- ration and its bylaws we also found that during and the net_earnings of petitioner inured to the benefit of ms farr its ceo board president petitioner operated primarily for the benefit of private rather than public interests and more than an insubstantial part of petitioner’s activities furthered nonexempt private purposes based upon our examination of the entire record before us we find that petitioner has failed to carry its burden of establishing error in respondent’s determination in the adverse determination_letter that effective as of date petitioner no longer operated in accordance with sec_501 on that record we further find that petitioner has failed to carry its burden of establishing that respondent erred in determining in the adverse determination_letter to revoke effective as of date petitioner’s status as an organization exempt from tax under sec_501 on the record before us we sustain respondent’s deter- 5see supra note in addition as noted above the only difference between the administrative record and the amended administrative record is that the former is not paginated and the latter is paginated minations in the adverse determination_letter to revoke effective as of date petitioner’s tax-exempt status under sec_501 because effective as of that date it no longer operated in accordance with sec_501 we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
